DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 12/21/21 are acknowledged and entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toujo (English machine translation of WO 2015/015614, previously cited)1 in view of Lee (US 2006/0145928).2	Regarding claims 1 and 17, Toujo teaches a wireless communication device for transmitting and receiving a communication signal, the wireless communication device comprising: 	a base material (paragraph 0036: circuit board 100); 	an antenna pattern disposed on the base material and comprising a plurality of conductor patterns (paragraph 0037); and 	a power feeding circuit connected to the antenna pattern (paragraph 0040), 	wherein each of the plurality of conductor patterns has a line length constructed to not resonate at a frequency in a microwave band for electromagnetic wave heating that is higher than a frequency of the communication signal (paragraphs 0042-0043); and	wherein each of the plurality of conductor patterns does not resonate at a frequency in a microwave band for electromagnetic wave heating (paragraphs 0042-0043).	Toujo does not explicitly teach adjacent conductor patterns of the plurality of conductor patterns coupled to each other; and	wherein the antenna pattern is configured to resonate with a whole of the plurality of conductor patterns at a frequency of the communication signal.	Lee teaches adjacent conductor patterns of the plurality of conductor patterns coupled to each other (paragraph 0048); and	wherein the antenna pattern is configured to resonate with a whole of the plurality of conductor patterns at a frequency of the communication signal (paragraph 0048).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Toujo and Lee, because such a combination aids in limiting the size of the device (paragraph 0012 of Lee).	Regarding claim 2, Toujo further teaches a capacitance component is formed between respective pairs of adjacent conductor patterns of the plurality of conductor patterns (paragraph 0038).	Regarding claim 3, Toujo further teaches an inductance component and the capacitance component of the plurality of conductor patterns define an LC series resonant circuit that resonates at the frequency of the communication signal (paragraph 0038).	Regarding claim 5, Toujo further teaches the base material comprises at least one of an insulator and a dielectric (paragraph 0040).	Regarding claim 6, Toujo further teaches the plurality of conductor patterns are sequentially arranged from a first land pattern connected to the power feeding circuit towards an edge of the base material (paragraph 0040).	Regarding claim 7, Toujo further teaches the plurality of conductor patterns are linear patterns disposed in a direction parallel to each other (Fig. 1C).	Regarding claim 8, Toujo further teaches the plurality of conductor patterns are coupled to each other by an electric field coupling through the corresponding capacitance components (Fig. 1C).	Regarding claim 9, Toujo further teaches the base material has an outer shape that is rectangular in a plan view thereof and has a pair of long sides and a pair of short side (Fig. 1C).	Regarding claim 10, Toujo further teaches each of the plurality of conductor patterns comprise a U-shape facing one of the pair of long sides, respectively (Fig. 1C).	Regarding claim 13, Toujo further teaches each of the plurality of conductor patterns has a crank shape or an L-shape and is arranged such that vicinities of respective ends of adjacent conductor patterns face each other over a predetermined length (Fig. 1C).	Regarding claim 15, Toujo further teaches each of the plurality of conductor patterns are either an aluminum electrode or a copper electrode (paragraph 0038).	Regarding claim 16, Toujo further teaches each of the plurality of conductor patterns comprises a carbon-based material (paragraph 0038).	Regarding claim 18, Toujo further teaches the frequency in the microwave band is higher than a frequency of the communication signal (paragraphs 0042-0043).	Regarding claim 19, Toujo further teaches an inductance component and a capacitance component of the plurality of conductor patterns define an LC series resonant circuit that resonates at the frequency of the communication signal (paragraph 0038).
Allowable Subject Matter
Claims 4, 11-12, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection. New reference Lee has been used to teach the newly added limitations. See above.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Applicant’s IDS dated 3/25/21 and Non-patent literature dated 9/21/21. See also Non-final Office Action dated 9/21/21, page 2 fn. 1.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.